Citation Nr: 0412543	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  96-38 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as secondary to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 RO decision, which denied 
service connection for a skin disorder as a result of 
exposure to herbicides.  In a December 1997 decision, the 
Board affirmed that RO decision.  

The veteran appealed the December 1997 Board decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in a May 1999 Memorandum Decision, the Court vacated the 
Board's December 1997 decision and remanded the case to the 
Board for further development and readjudication.  The Court 
found that the Board had improperly decided the veteran's 
claim on a de novo basis rather than determining whether new 
and material evidence had been received to reopen a 
previously denied claim of service connection for a skin 
disorder.    

In a September 1999 decision, the Board determined that new 
and material evidence had been received to reopen the claim 
of service connection for a skin disorder claimed as 
secondary to exposure to Agent Orange, and denied the 
reopened claim as not well grounded.  In a February 2001 
Order, the Court again vacated the Board's decision and 
remanded the case to the Board for readjudication under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

In a September 2001 decision, the Board determined that new 
and material evidence had been received to reopen the claim 
of service connection for a skin disorder claimed as 
secondary to Agent Orange exposure, and remanded the case to 
the RO for additional development.  Upon completion of that 
development, the case was returned to the Board for further 
appellate review.  

It is noted that while on remand, the RO in a January 2004 
rating decision denied additional claims of service 
connection (i.e., post-traumatic stress disorder, peripheral 
neuropathy, and peripheral neuritis).  These claims are not 
in appellate status and thus will not be discussed in the 
decision below.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The medical evidence shows that a skin disorder was first 
clinically manifest many years after the veteran's discharge 
from active service; his currently diagnosed skin disorder, 
seborrheic dermatitis, is not shown to be due to disease or 
injury, including exposure to herbicides (Agent Orange), in 
active service.  


CONCLUSION OF LAW

The veteran's skin disorder, diagnosed as seborrheic 
dermatitis, is not due to disease or injury that was incurred 
in or aggravated by service; nor may it be presumed to have 
been incurred in service or to be due to any Agent Orange 
exposure therein.  38 U.S.C.A. §§ 1112, 1110, 1113, 1116, 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  The VCAA and its implementing regulations are 
applicable to the claim now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

First, in a letter dated in December 2001, the RO informed 
the veteran of its expanded duties to notify and assist, 
explained that it was developing his claim pursuant to the 
latter duty, requested the veteran to submit any pertinent 
evidence he had to support his claim, including medical 
evidence linking a current disability to his period of active 
service, and indicated that it would assist the veteran in 
obtaining and developing this evidence provided he identified 
the source or sources of the evidence.  The RO explained that 
it was required to make reasonable efforts to assist the 
veteran in obtaining such evidence, including medical 
records, employment records, and records from federal 
agencies, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
information.  The RO requested the veteran to identify all 
outstanding evidence that needed to be secured, or to obtain 
the evidence on his own initiative and send it to the RO.  
The RO indicated that it would provide the veteran a medical 
examination or secure a medical opinion if it thought that 
such an examination or opinion was necessary to make a 
decision in the case.  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In this case in 
a rating decision dated in June 1996, which the veteran 
appealed, the RO denied his claim of service connection for a 
skin disorder.  Thereafter, in December 2001, the RO provided 
the veteran the aforementioned notice.  Because the VCAA 
notice in this case was not provided to the veteran prior to 
the initial RO determination, the timing of the notice does 
not comply with the express requirements of the law as found 
by the Court in Pelegrini.  

In this case, however, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that the Court's decision in Pelegrini is incorrect 
as it applies to cases where the initial AOJ decision was 
made prior to the enactment of the VCAA and is pursuing 
further judicial review on this matter.  However, assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

While the Court in Pelegrini did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 422.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court.  Otherwise it would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C.A. § 7261(b)(2) (West 2002); 
see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.").  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination," as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini, at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided the veteran was not sent prior to 
the first AOJ adjudication of the claim, it was sent prior to 
the transfer and certification of the veteran's appeal to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as is further discussed herein below.  

The Board will now address the content of the notice provided 
to the veteran in this case.  The December 2001 notice letter 
informed the veteran of the evidence and information needed 
to support his claim.  It also indicated that VA would assist 
the veteran in obtaining all outstanding evidence, but that 
in the meantime the veteran should submit any pertinent 
evidence he had to support his claim.  Specifically, the RO 
requested the veteran to furnish the names and addresses of 
all VA and private medical providers who have treated him for 
skin complaints since he left the service.  The RO also asked 
the veteran to tell it about any additional information or 
evidence that he wanted the RO to attempt to obtain for him.  

Moreover, in addition to the December 2001 notice, a Board 
remand in September 2001 and a supplemental statement of the 
case issued in November 2003 by the RO again informed the 
veteran of the information and evidence needed to 
substantiate his claim.  See 38 U.S.C.A. §§ 5102, 5103.  The 
RO moreover informed the veteran of the reasons for which his 
claim had been denied, the evidence it had considered in 
denying that claim, and the evidence the veteran still needed 
to submit to substantiate his claim.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, although the VCAA notice letter that was 
provided to the veteran in December 2001 does not contain the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  As described above, VA 
advised him of this by way of the rating decision of June 
1996; the statement of the case in July 1996; the 
supplemental statements of the case in March 1997 and 
November 2003; and the Board remand in September 2001.  

As stated previously, all the VCAA requires is that the duty 
to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard and 
Sutton, supra.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied in regard to the claim, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error. 

B.  Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In particular, VA sought 
to obtain all private and VA treatment records referenced by 
the veteran.  Additionally, VA has conducted necessary 
medical inquiry in an effort to substantiate the claim.  38 
U.S.C.A.§ 5103A (d).  The veteran underwent VA examinations 
in May 1996 and October 2003.  Further, he took the 
opportunity to testify at a personal hearing at the RO in 
February 1997, in regard to his claim.  

The veteran has not identified any additionally available 
evidence for consideration in his appeal.  Under the facts of 
this case, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  The Board thus finds that VA has done everything 
reasonably possible to notify and assist the veteran and that 
the record is ready for appellate review. 

II.  Merits of the Claim of Service Connection

The veteran contends that he was exposed to herbicides -- 
Agent Orange, in particular -- during service and that such 
exposure has resulted in his skin disorder, which has been 
identified variously as psoriasis and, most recently, 
seborrheic dermatitis.  At a February 1997 hearing, he 
complained of burning sensations, numbness, and general 
itchiness.  He indicated that welts, rashes, and red skin 
blotches began in 1978.  In a November 1997 statement, he 
described having skin outbreaks, shortness of breath, 
constant itching, and burning of the hands, face, feet, and 
"private parts."  He maintains that Agent Orange caused 
this symptomatology.  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases, such as organic diseases of the nervous system, if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year, and respiratory cancers 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164 
(1999).  

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

It is also of note that the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001), has amended the provisions of 38 U.S.C.A. § 1116, in 
pertinent part, by expanding the presumption of exposure to 
herbicides to include all Vietnam veterans, not just those 
who have a disease on the presumptive list in 38 U.S.C.A. § 
1116(a)(2) and 38 C.F.R. § 3.309(e).  See 38 U.S.C.A. 
§ 1116(f) (West 2002).  This provision became effective on 
December 27, 2001, and thus reverses the Court's decision to 
that effect in McCartt, supra.  As the new provision is 
liberalizing, it is applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The pertinent medical evidence of record shows that a skin 
disorder was initially manifest many years after the 
veteran's discharge from service.  Service medical records 
are negative for a skin disorder.  A VA outpatient record 
dated in November 1980 indicates that the veteran was 
complaining of pruritus in his hands and that he may have had 
indirect exposure to Agent Orange.  In a February 1981 VA 
dermatologic consult, the impression was probable 
neurodermatitis, with questionable psoriasis as a secondary 
diagnosis.  

In a January 1982 letter, J. D., D.O., stated that the 
veteran was experiencing what appeared to be neurodermatitis, 
as well as anxiety and depression.  In a February 1982 
letter, J. M., M.D., described the veteran's complaints of 
numbness, skin blotches, and tingling sensations.  He stated 
that a complete neurological examination of the veteran was 
negative.  He added that the veteran appeared to have a 
seborrheic type of dermatitis, which involved his lower 
extremities, median thighs, popliteal fossa, and the upper 
extremities in his arms and hands.  A note, presumably 
private in origin, regarding treatment from March to April 
1982 indicates a diagnosis of exfoliative dermatitis of 
unknown etiology, probably allergic in nature.  VA outpatient 
records in early 1982 also note treatment for a skin 
disorder, to include a March 1982 record that indicates a 
diagnosis of dermatitis, generalized.  

On a May 1996 VA general medical examination, the veteran 
reported that his skin problems began in about 1981.  The 
diagnosis was that of psoriasis on his hands, legs, and 
trunk.  The examiner noted that once the veteran began 
scratching, he would break out in welts or hives.  The 
examiner opined that the veteran's psoriasis could possibly 
represent neurotrophic dermatitis as well as some type of 
hives.  On a VA psychiatric examination earlier in May 1996, 
the veteran's diagnoses were generalized anxiety disorder 
with panic attacks (Axis I) and rash (Axis III). 

The veteran submitted in July 1996 an article on genetics and 
genetic disorders in support of his claim, stating that it 
was his belief that herbicides such as Agent Orange were a 
factor in causing genetic defects that resulted in his 
current skin disorders, among other conditions.  

Documents from the Social Security Administration (SSA) 
include a December 1994 examination report prepared by D. G. 
P., D.O., who noted the veteran's complaints of multiple 
physical problems such as generalized pruritus, neurogenic 
dermatitis, psoriasis, and "chemical exposure (Agent 
Orange)."  Dr. P. observed that the veteran described a 
persistent pruritus that was generalized.  The veteran 
reported having been in Vietnam, that he had been sprayed 
with Agent Orange at that time, and that he believed a 
connection existed between his exposure to Agent Orange and 
his skin problems.  On examination, the veteran was noted to 
have some erythematous, silver, flaking-type lesions.  The 
impression included that of generalized pruritus, etiology 
unsure:  neurogenic dermatitis, psoriasis, and/or chemical, 
i.e., Agent Orange exposure.  Another document from the SSA 
includes a December 1994 treatment note, which indicates that 
the veteran had reported experiencing itching and swelling so 
severe that hospitalization had been necessary in 1982 as 
patches of skin had peeled off.  The veteran had also 
reported that an attending physician had told him that he had 
the worst case of a skin disorder the physician had seen in 
10 years and that the physician thought it was due to contact 
with some type of herbicide.

Additional VA outpatient records reflect the veteran's 
ongoing skin problems.  An August 1999 record indicates that 
the veteran reported "lots of skin itching" since 1979.  VA 
outpatient records also note varying skin diagnoses.  In 
September 2000, a dermatologist diagnosed probable psoriasis, 
scalp and possibly the genital area, with an alternative 
diagnosis of seborrheic dermatitis.  On a December 2000 
physical examination, the diagnoses were those of peripheral 
neuritis, exposure to Agent Orange, psoriasis, seborrheic 
dermatitis, and B12 deficiency.  In April 2002, the 
assessments included balanitis and hypopigmented skin with a 
rash possibility of allergy or urticaria.  In August 2002, a 
dermatologist diagnosed sebopsoriasis-like picture at this 
time and vitiligo.  In February and August 2003, a 
dermatologist noted the veteran's over 20-year history of 
seborrheic dermatitis and intertrigo.  

On an October 2003 VA dermatologic examination, the veteran 
reported that his skin condition began in 1980.  The examiner 
reviewed the claims file and noted the veteran's complaints 
and treatment for skin problems over time.  On examination, 
there was an erythematous maculopapular rash diffusely 
covering the veteran's face, with a few raised lesions 
scattered over the forehead.  He also had an area of 
excoriation with serosanguineous drainage on his right hand, 
which was slightly erythematous, secondary to some type of 
dermatitis.  The assessments were seborrheic dermatitis 
involving 100 percent of the face, history of intertrigo with 
no active lesions seen, history of psoriasis per the claims 
file, and history of nonspecific dermatitis.  The examiner 
opined that the veteran's current claimed conditions were not 
secondary to Agent Orange exposure.  In that regard, she 
noted that the veteran had no lesions or skin conditions 
consistent with chloracne per the physical examination, 
history, and review of the claims file.  In particular, the 
examiner noted that the veteran did not have a history of 
comedones, pustules, papules, superficial cysts, or pus-
filled cysts that would be attributable to Agent Orange or 
chloracne.  

A review of the foregoing evidence does not show that the 
veteran's claimed skin disability was initially manifest or 
had its clinical onset during his period of service from 
October 1967 to October 1969.  There is no medical evidence 
that, in the veteran's particular case, his skin disability 
is related to active service, including claimed exposure to 
Agent Orange.  

Moreover, in regard to the veteran's claim of exposure to 
Agent Orange in service, the file shows conclusively that the 
veteran during active service served in the Republic of 
Vietnam during the period beginning January 9, 1962, and 
ending on May 7, 1975.  His service records show among other 
things that he was awarded the Vietnam Service Medal and the 
Vietnam Campaign Medal.  Therefore, he is presumed to have 
been exposed to herbicides.  See 38 U.S.C.A. § 1116(f) (West 
2002).  

The veteran was afforded a VA examination in October 2003, 
the focus of which was to ascertain whether a currently 
demonstrable skin disorder was related to exposure to Agent 
Orange therein.  As noted above, the examiner clearly 
discounted a medical nexus between the veteran's currently 
shown skin disorder and Agent Orange exposure.  She also 
noted that the veteran's skin disorder was not consistent 
with chloracne.  In view of these findings, service 
connection on a presumptive basis is not in order.  

Further, the veteran's assertion that his skin disability is 
due to Agent Orange exposure during service lacks probative 
value, because he is a lay person and not competent to offer 
an opinion as to such questions of medical diagnosis or 
causation as presented in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 495 (1992).  

In view of the foregoing, the Board concludes that the weight 
of the credible evidence demonstrates that the veteran's 
current skin disorder diagnosed as seborrheic dermatitis has 
not been medically linked to service, including claimed Agent 
Orange exposure.  In short, his condition was not incurred in 
or aggravated by service.  

As the preponderance of the evidence is against the claim of 
service connection for a skin disorder, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a skin disorder, claimed as secondary 
to exposure to Agent Orange, is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



